       Case 21-03000-sgj Doc 66 Filed 02/11/21        Entered 02/11/21 12:29:38       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 11, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                          §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                          §
          Plaintiff.                      §
                                          §
     v.                                   §
                                          §                            Adversary No. 21-03000
     HIGHLAND CAPITAL MANAGEMENT,         §
     FUND ADVISORS, L.P., NEXPOINT        §
     ADVISORS, L.P., HIGHLAND INCOME      §
     FUND, NEXPOINT STRATEGIC             §
     OPPORTUNITIES FUND, NEXPOINT         §
     CAPITAL, INC., AND CLO HOLDCO, LTD., §
                                          §
          Defendants.                     §

          ORDER GRANTING AGREED MOTION FOR CONTINUANCE OF HEARING




     ORDER GRANTING AGREED MOTION FOR CONTINUANCE                                            PAGE 1
    Case 21-03000-sgj Doc 66 Filed 02/11/21                   Entered 02/11/21 12:29:38              Page 2 of 2




           Having considered the Agreed Motion for Continuance of Hearing (the “Motion”) 1 filed

by the Debtor and Defendants, and the representations of the Parties that they have agreed to the

relief requested in the Motion, the Court finds that the Motion is well taken and should be granted

as set forth herein. Accordingly, it is HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The hearing on the Injunction Motion is hereby CONTINUED from February 17,

2021 at 9:30 a.m. to February 18, 2021 at 2:30 p.m. (Central Time).

           3.       The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation of this Order.


                                           ### END OF ORDER ###




1
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


ORDER GRANTING AGREED MOTION FOR CONTINUANCE                                                                 PAGE 2
